United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-358
Issued: September 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2008 appellant filed a timely appeal from an October 20, 2008 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective October 26, 2008 on the grounds that he had no residuals of his
accepted injuries.
On appeal appellant disagrees with the findings of an employing establishment
investigation and contends that the termination was in error.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated January 4, 1999, the
Board reversed Office decisions dated May 7 and August 20, 1996 that terminated appellant’s
monetary compensation pursuant to 5 U.S.C. § 8106(c), based on his refusal to accept suitable

employment.1 The Office returned appellant to the compensation rolls effective the date of the
termination.2
By report dated February 4, 2002, Dr. David Beckmann, a Board-certified internist, noted
that he last examined appellant on December 27, 2001. He advised that appellant had permanent
work-related restrictions that limited sitting to about 15 minutes and that he could not walk, lift,
bend, squat, climb, kneel, twist or stand. Dr. Beckmann noted that appellant was also treated for
depression and that his condition would not improve. On September 4, 2004 Dr. Judy L.
Fruehbrodt, Board-certified in family medicine, advised that she had been appellant’s primary
care physician since 2003 and that he had chronic low back pain resulting from the December 1,
1988 employment injury. Appellant was unable to sit for greater than 15 minutes without pain,
unable to stand, walk, reach, reach above his shoulder, or twist for any significant period of time
and unable to push, pull, lifting, squat, kneel or climb without significant discomfort.
Dr. Fruehbrodt concluded that his condition was permanent. In reports dated September 26,
2005, she reiterated his work limitations and advised that appellant’s back pain had worsened.
Dr. Fruehbrodt also noted that appellant had depression. In a work capacity evaluation dated
October 16, 2007, she advised that appellant could sit for less than 15 minutes, could stand and
walk for less than 10 minutes, and could not lift, bend, squat, climb, kneel or twist and could not
push or pull. Dr. Fruehbrodt further advised that appellant’s depression limited his ability to
concentrate and that he was permanently disabled due to severe back pain and depression.
The Office of the Inspector General of the employing establishment, provided an
investigative report dated May 2, 2008, alleging that appellant was more active than his
physicians reported. On August 31, 2007 appellant was observed and videotaped while doing
errands: he drove to pick up his mail, then to Wal-Mart where he purchased a deer hunting
license for archery, drove to his residence where he sat in his truck for approximately 30 minutes
and then was joined by a female and they drove to a residence several miles away. On
September 10, 2007 while observed picking up his mail, it was noted that he bent at the waist
and picked up an object lying nearby. Appellant then drove to what was believed to be his
daughter’s residence. He was observed walking briskly around the property for about 20
minutes as he played with a dog, running and kicking at the ground. The report stated that
appellant appeared to walk standing tall at a normal gait and did not show signs of discomfort.
Appellant drove to the grocery store where he shopped for approximately 38 minutes, pushing a
shopping cart and loading groceries which he then placed in the back of his truck. He was
observed reaching over his head to pull the truck’s back window down. Appellant drove to his
residence where he parked next to a motor home. He carried the grocery bags into the motor
1

Docket No. 97-441 (issued January 4, 1999). The Board found that the Office erred in not considering
appellant’s subsequent psychiatric condition. On December 1, 1988 appellant, then a 48-year-old part-time
distribution clerk, sustained an employment-related ruptured L2-3 disc. After a brief return to work, he stopped on
January 14, 1989 and has not returned. In 1976 he underwent surgery for a service-connected herniated disc at L5S1, for which he receives a 60 percent disability rating from the Department of Veterans Affairs (VA). He also
receives a 100 percent disability rating from the VA for service-connected chronic anxiety and depression.
2

On January 9, 2002 the Office issued a preliminary finding that an overpayment in compensation was created
because optional life insurance was not deducted from appellant’s wage-loss compensation when his benefits were
reinstated. On April 24, 2002 the Office determined that the cost of collection of the overpayment would exceed the
amount to be recovered, and terminated collection action.

2

home, bent over to unlock storage cabinets on the outside of the motor home, knelt on one knee
to look into the storage area and then carried several additional grocery bags and a gallon
container up the steps into his apartment building.
On October 17, 2007 appellant was contacted by the employing establishment and related
that he was permanently disabled and that his back condition was getting worse. He contended
that he could not raise his arm over his shoulders, could only stand or sit for 5 to 10 minutes, and
could not drive for long but added that he wanted to travel extensively. The employing
establishment contacted the Minnesota Department of Natural Resources which provided
appellant’s records from 2004 to 2007. Appellant registered a snowmobile in 2003, valid until
2006; registered a pleasure boat in 2006, valid through 2008; registered to hunt small game and
bought an archery license each year and fishing licenses in 2006 and 2007. On April 10, 2008
agents interviewed appellant in North Carolina. Appellant acknowledged that he hunted with a
cross-bow and owned a boat. He stated that he bought a motor home and was in the process of
moving out of his apartment, noting that in November 2007 he drove to New Mexico and several
months later drove to North Carolina but that he could not perform sedentary work due to
constant pain. Appellant stated that he limped most of the time and could not stand or walk on
some days due to his legs going numb and was not able to run due to intense pain and could only
pick something up from the ground if he knelt down, but sometimes he could do things and
sometimes could not. The employing establishment provided a report of surveillance of
appellant on August 31 and September 10, 2007; a transcript of a telephone conversation
between the employing establishment and appellant on October 17, 2007; a transcript of an
interview with employing establishment agents and appellant on April 10, 2008; rating decisions
from the VA dated March 1, 1979, December 20, 1996, March 31, 1997 and June 10, 1998;
copies of snowmobile and boat registrations; hunting and fishing licenses and a surveillance
video.
On June 13, 2008 the Office referred appellant to Dr. Anil K. Agarwal, a Board-certified
orthopedic surgeon, for a second opinion evaluation. By report dated July 29, 2008, Dr. Agarwal
reviewed the statement of accepted facts and medical evidence, including magnetic resonance
imaging scan reports. Appellant’s chief complaint was of neck pain with headaches, low back
pain and sciatic pain bilaterally since 1988.3 He advised that appellant was well developed and
well nourished and looked muscular for his age, noting that appellant stated that he worked out
three times a week with eight-pound dumbbells. On physical examination of the lumbar spine,
Dr. Agarwal noted tenderness to palpation and decreased range of motion with hypoesthesia in a
nondermatomal distribution and a positive Waddell’s sign on straight leg raising. Examination
of the thoracic spine was normal. The cervical spine demonstrated tenderness to palpation and
painful range of motion. Upper and lower extremity examinations were normal. Dr. Agarwal
diagnosed mild acute lumbar strain, temporary aggravation, healed and malingering disorder. He
advised that the December 1, 1988 employment injury temporarily aggravated a preexisting
condition and that appellant reinjured his lower spine when he slipped on ice in April 1989. As

3

Dr. Agarwal noted that, while he was provided with video evidence, he could not view the tape because it was
broken upon arrival. Appellant was also furnished a video that was broken. Compare J.M., 58 ECAB ____ (Docket
No. 06-661, April 25, 2007). The statement of accepted facts described the findings of the employing establishment
investigation.

3

of appellant’s physical examination, there were no objective neuromuscular deficits or residuals,
and no objective signs suggestive of radiculopathy.
Dr. Agarwal further explained there was no obvious positive motor weakness or sensory
deficit and appellant’s complaint of decreased sensation in his lower extremities did not conform
with dermatomal distribution. The straight leg raising revealed a positive Waddell’s sign,
indicating that appellant’s subjective complaints were not supported by objective findings.
Dr. Agarwal advised that appellant had reached maximum medical improvement many years
prior in 1989 and, by February 1995, a physician noted a positive Waddell’s sign indicating that
appellant was malingering. A July 1995 functional capacity evaluation noted that appellant had
symptom magnification and exaggerated pain and malingering behavior. Dr. Agarwal opined
that appellant was a good candidate for light duty or a sedentary job and, while he had a 100
percent service-connected disability for chronic anxiety and depression, appellant was not
disabled as he had no pathological symptoms, his mood was dysphoric with good reactivity and
stable affect, he had good cognitive function, judgment was intact, insight was present, and
global assessment of function was more than 80. He noted that appellant had been hunting and
fishing periodically over the prior three years and had plans for long distance motor home travel.
Dr. Agarwal concluded that appellant’s prognosis was good, reiterating that there was no
obvious motor or sensory loss or other positive objective physical findings, and did not need a
functional capacity evaluation was not necessary and the physician recommended a home
exercise program and age-appropriate physical examinations. In an attached work capacity
evaluation, he advised that appellant could work for eight hours a day with sitting, reaching, and
operating a motor vehicle at work and to and from work limited to four to six hours; walking two
to three hours; standing to three to four hours; reaching above shoulder, twisting, bending,
stooping, squatting, kneeling and climbing for one to two hours daily.
On August 29, 2008 the Office proposed to terminate appellant’s compensation benefits
on the grounds that the medical evidence, as characterized by Dr. Agarwal’s report, established
that he no longer suffered disability or residuals due to the accepted condition. By letter dated
September 14, 2008, appellant disagreed with the proposed termination, advising that he was in
Wyoming and the proposed termination was forwarded to him on September 10, 2008. He
disagreed with Dr. Agarwal’s conclusions, stating that his medical examination was a sham and
his report untrue.
By decision dated October 20, 2008, the Office finalized the termination of compensation
benefits effective October 26, 2008.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. The Office may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.4 Its burden of proof in terminating compensation includes the necessity of

4

Jaja K. Asaramo, 55 ECAB 200 (2004).

4

furnishing rationalized medical opinion evidence based on a proper factual and medical
background.5
ANALYSIS
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective October 26, 2008. The accepted conditions in this case are low
back strain and ruptured disc at L2-3. The medical evidence relevant to the Office’s termination
includes a work capacity evaluation dated October 16, 2007 in which Dr. Fruehbrodt, an
attending family practitioner, reported that appellant could sit for less than 15 minutes, could
stand and walk for less than 10 minutes, and could not lift, bend, squat, climb, kneel or twist and
could not push or pull. Dr. Fruehbrodt further advised that appellant’s depression limited his
ability to concentrate and that he was permanently disabled due to severe back pain and
depression. Neither an emotional condition nor a pain condition has been accepted as
employment related. Furthermore, pain is a symptom not a compensable medical diagnosis.6
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factor. The opinion of a physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factor identified by
the claimant.7 Dr. Fruehbrodt did not provide a rationalized explanation as to why the accepted
conditions caused appellant’s continuing symptoms, and a medical report is of limited probative
value on a given medical question if it is unsupported by medical rationale.8
The weight of the medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.9 The Board finds that the weight of the medical evidence
rests with the July 29, 2008 second opinion evaluation of Dr. Agarwal who provided a
comprehensive evaluation based on his review of the statement of accepted facts and medical
record, the history of injury, and appellant’s complaints of continued pain. Dr. Agarwal advised
that appellant had no objective findings on his physical examination, and concluded that there
was no need for further treatment referable to the December 1, 1988 employment injury other
than over-the-counter medications and a home exercise program. He specifically advised that
appellant had no obvious motor or sensory deficit, had a positive Waddell’s sign indicating that
he was malingering, and did not have ongoing residuals of his accepted conditions. Appellant
submitted no medical evidence in response to the notice of proposed termination. His contention
5

Id.

6

C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008).

7

Sedi L. Graham, 57 ECAB 494 (2006).

8

T.F., 58 ECAB ___ (Docket No. 06-1186, issued October 19, 2006).

9

C.B., 60 ECAB ____ (Docket No. 08-1583, issued December 9, 2008)

5

that the medical evaluation made by Dr. Agarwal was a sham is not supported by the physicians
thorough reports. The Board finds that appellant has no disability or residuals due to the
accepted conditions. The Office properly terminated his compensation benefits effective
October 26, 2008.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation effective October 26, 2008.
ORDER
IT IS HEREBY ORDERED THAT the October 20, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 21, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

